Citation Nr: 1243010	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart condition, claimed as congestive heart failure, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1968, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran had perfected an appeal as to the issue of entitlement to service connection for a heart condition and for a petition to reopen a claim for service connection for PTSD.  Thereafter, in a January 2011 rating decision, service connection for PTSD with depression was granted.  As this is a full grant of the benefits sought as to this matter, it is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2012 Appellant's Brief, the Veteran's representative asserts that the Veteran's heart condition is related to his service-connected posttraumatic stress disorder (PTSD), and cites to medical literature in support of these contentions.  The Veteran was recently granted service connection for PTSD in a January 2011 rating decision.

Initially, the Board notes that the AOJ has only had the opportunity to adjudicate the claim for service connection on a direct basis, and not as secondary to the Veteran's recently service- connected PTSD.  Thus, on remand, the AOJ should expand the claim, to include as secondary to service-connected PTSD. Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439 (1995). 

In addition, the Board finds that the medical evidence currently of record is insufficient to make a decision on this claim and that an additional VA examination and medical opinion is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, a review of the record reflects conflicting medical evidence as to whether the Veteran does, in fact, have a diagnosed heart condition.  VA medical records note an onset of coronary artery disease (CAD) in 2002.  An April 2011 VA  ischemic heart disease disability benefits questionnaire that was completed by a physician reflects that the Veteran carries a diagnosis of ischemic heart disease, specifically CAD, since 1998.  However, in a June 2011 VA opinion, a VA physician assistant opined that there was no actual diagnosis of CAD or ischemic heart disease and that there was no medical evidence supporting the information reported in April 2011.  Thus, in light of the above evidence, the Board finds that an additional VA heart examination is necessary to reconcile the conflicting medical opinions, and to address whether any diagnosed acquired heart condition is related to active service or to the Veteran's service-connected PTSD. 

Also, the claims file currently includes VA medical center (VAMC) treatment records dated through July 2011.  Dunn v. West, 11 Vet. App. 462(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO should obtain and associate with the claims file all outstanding, pertinent VA medical records dated from July 2011 to the present

Lastly, the Veteran should be properly notified of what evidence is needed to support his claim for secondary service connection under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).




Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to the evidence needed to support a claim for secondary service connection under the provisions of 38 C.F.R. § 3.310.

2.  Obtain all outstanding VA medical records from July 2011 to the present.  All records or responses received should be associated with the claims file. 

3.  After completion of the above, schedule the Veteran for a VA heart examination, by a physician (M.D.), with the appropriate expertise to determine the nature and etiology of any diagnosed heart disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.   

The examiner is requested to provide the following:

(a) Clearly identify any diagnosed heart conditions, to include congestive heart failure and coronary artery disease.  

(b) If a heart condition is diagnosed, opine whether it is as least as likely as not (50 percent or greater probability) that such condition is related to the Veteran's service.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart condition was caused by the Veteran's  service-connected PTSD.

(d) The examiner should opine whether it is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition has been aggravated or permanently made worse by his service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In providing the above opinions, the examiner is requested to comment on VA medical records noting that the Veteran's medical history includes CAD.  In addition, the examiner should reconcile his or her findings with opinions already of record, to include that from a physician in April 2011 that the Veteran has ischemic heart disease, noted as CAD, and a June 2011 VA examiner who concluded that there was no medical evidence to support such diagnosis.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

4.  After ensuring that all the requested development has been completed, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


